
	
		I
		112th CONGRESS
		1st Session
		H. R. 498
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Latta (for
			 himself, Mr. Holden,
			 Mr. Connolly of Virginia,
			 Mr. Austria,
			 Mr. Rooney,
			 Mr. Pascrell,
			 Mrs. Lummis,
			 Mr. Lee of New York,
			 Mr. Westmoreland, and
			 Mr. Dent) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend section 1502 of title 5, United States Code, to
		  permit law enforcement officers to be candidates for sheriff, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State and Local Law Enforcement Hatch Act Reform Act of
			 2011.
		2.Hatch Act
			 Reform
			(a)Permitting law
			 enforcement officers To be candidates for sheriffSection 1502(c) of title 5, United States
			 Code, is amended—
				(1)in paragraph (3),
			 by striking or after the semicolon;
				(2)in paragraph (4),
			 by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(5)a law enforcement officer who is a
				candidate for
				sheriff.
						.
				(b)Political
			 activitiesSection 1502 of title 5, United States Code, is
			 amended by adding at the end the following:
				
					(d)Subsection (a)(1) of this section does not
				prohibit a sheriff from participating in political campaigns for, or endorsing,
				political candidates running for elective office by—
						(1)attending or
				speaking at political campaign rallies or events;
						(2)holding or
				sponsoring political fundraisers; or
						(3)appearing on
				political advertisements, including print, radio, television, or any other form
				of
				advertising.
						.
			(c)Amendment to
			 definitionsSection 1501 of
			 title 5, United States Code, is amended—
				(1)in paragraph (3),
			 by striking and after the semicolon;
				(2)in paragraph (4),
			 by striking the period and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(5)law enforcement officer
				means a State or local officer or employee whose duties are primarily the
				investigation, apprehension, or detention of individuals suspected or convicted
				of offenses against the criminal laws of a State or local jurisdiction,
				including an officer or employee engaged in this activity who is transferred to
				a supervisory or administrative position; and
						(6)sheriff means an individual
				who holds the elected Office of Sheriff, as defined by State constitution or
				State statute, of a county, town, township, parish, village, or other general
				purpose political subdivision of a
				State.
						.
				3.Statute of
			 limitationsSection 1504 of
			 title 5, United States Code, is amended—
			(1)by inserting
			 (a) In
			 general.— before When; and
			(2)by adding at the
			 end the following:
				
					(b)Statute of
				limitations for law enforcement officersWith respect to
				paragraphs (1) and (3) of section 1502(a), the Special Counsel may not present
				any charges against a law enforcement officer under subsection (a) after the
				end of the 6-month period beginning on the later of—
						(1)the date of the alleged violation of
				paragraph (1) or (3) of section 1502(a), as the case may be; or
						(2)the date of the
				enactment of the State and Local Law Enforcement Hatch Act Reform Act of
				2011.
						.
			
